Exhibit 10.2

PURCHASE AND SALE AGREEMENT

BETWEEN

MATERIAL SCIENCES CORPORATION

a Delaware corporation

AS SELLER

AND

TORBURN PARTNERS, INC.

an Illinois corporation

AS PURCHASER

As of July 31, 2012



--------------------------------------------------------------------------------

ARTICLE I PURCHASE AND SALE

     3   

1.1 Agreement of Purchase and Sale

     3   

1.2 Property Defined

     4   

1.3 Permitted Exceptions

     4   

1.4 Purchase Price

     4   

1.5 Payment of Purchase Price

     4   

1.6 Earnest Money

     4   

1.7 Independent Contract Consideration

     5   

ARTICLE II TITLE AND SURVEY

     5   

2.1 Title Commitment and Survey

     5   

2.2 Title Objections; Cure of Title Objections

     6   

2.3 Permitted Exceptions

     7   

ARTICLE III INSPECTION PERIOD

     7   

3.1 Right of Inspection

     7   

3.2 Right of Termination

     9   

ARTICLE IV CLOSING

     9   

4.1 Time and Place

     9   

4.2 Seller’s Obligations at Closing

     10   

4.3 Purchaser’s Obligations at Closing

     11   

4.4 Credits and Prorations

     12   

4.5 Closing Costs

     15   

4.6 Conditions Precedent to Obligation of Purchaser

     15   

4.7 Conditions Precedent to Obligation of Seller

     16   

ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS

     17   

5.1 Representations and Warranties of Seller

     17   

5.2 Knowledge Defined

     18   

5.3 Limitations Regarding Seller’s Representations and Warranties and Covenants

     18   

5.4 Covenants of Seller

     19   

5.5 Representations and Warranties of Purchaser

     19   

5.6 Survival of Purchaser’s Representations and Warranties

     20   

5.7 Intentionally Deleted

  

ARTICLE VI DEFAULT

     20   

6.1 Default by Purchaser

     20   

6.2 Default by Seller

     21   

ARTICLE VII RISK OF LOSS

     21   

7.1 Minor Damage

     21   

7.2 Major Damage

     21   

7.3 Definition of “Major Loss”

     22   



--------------------------------------------------------------------------------

ARTICLE VIII COMMISSIONS

     22   

8.1 Brokerage Commissions

     22   

ARTICLE IX DISCLAIMERS AND WAIVERS

     22   

9.1 No Reliance on Documents

     22   

9.2 DISCLAIMERS

     23   

9.3 Effect and Survival of Disclaimers

     24   

ARTICLE X MISCELLANEOUS

     25   

10.1 Confidentiality

     25   

10.2 Public Disclosure

     25   

10.3 Discharge of Obligations

     25   

10.4 Parties Bound; Assignment

     26   

10.5 Notices

     26   

10.6 Modifications

     27   

10.7 Calculation of Time Periods

     27   

10.8 Entire Agreement

     27   

10.9 Further Assurances

     27   

10.10 Counterparts

     28   

10.11 Severability

     28   

10.12 Applicable Law; Jurisdiction

     28   

10.13 No Third Party Beneficiary

     28   

10.14 Captions

     28   

10.15 Construction

     28   

10.16 Termination of Agreement

     28   

10.17 Survival

     29   

10.18 Recordation

     29   

10.19 Prevailing Party

     29   

10.20 Like-Kind Exchange

     29   

10.21 Time

     30   

List of Exhibits

 

Exhibit A

   -    Legal Description of the Land

Exhibit B

   -    Existing Lease Schedule

Exhibit C

   -    Operating Agreements

Exhibit D

   -    Special Warranty Deed

Exhibit E

   -    Bill of Sale

Exhibit F

   -    Assignment of Leases

Exhibit G

   -    General Assignment

Exhibit H

   -    Tenant Estoppel Form

Exhibit I

   -    Seller Lease Form

Exhibit J

   -    Access and Spur Track Easement Form

 

2



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made as of the 31st day of
July, 2012 (the “Effective Date”), by and between MATERIAL SCIENCES CORPORATION,
a Delaware corporation (“Seller”), and TORBURN PARTNERS, INC., an Illinois
corporation (“Purchaser”).

W I T N E S S E T H:

ARTICLE I

PURCHASE AND SALE

1.1 Agreement of Purchase and Sale. Subject to the terms and conditions
hereinafter set forth, Seller agrees to sell and convey and Purchaser agrees to
purchase the following:

1.1.1 that certain tract or parcel of land situated in Cook County, Illinois,
more particularly described on Exhibit A attached hereto and made a part hereof,
together with all and singular rights and appurtenances pertaining to such
property, including any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of-way (the property described in this Subsection
1.1.1 being herein referred to collectively as the “Land”);

1.1.2 the buildings, structures, fixtures and other improvements on the Land,
including specifically, without limitation, that certain warehouse and
manufacturing building located thereon having a street address of 2200 East
Pratt Boulevard, but excluding fixtures and improvements owned by tenants (the
property described in this Subsection 1.1.2 being herein referred to
collectively as the “Improvements”) (the Land and the Improvements being herein
referred to together as the “Real Property”);

1.1.3 all of Seller’s right, title and interest in and to all tangible personal
property upon the Land or within the Improvements as specifically set forth in
the Bill of Sale on Exhibit E attached hereto and made a part hereof (the
“Personal Property”);

1.1.4 all of Seller’s right, title and interest in and to all leases, licenses
and occupancy agreements pursuant to which any portion of the Real Property is
used or occupied by anyone other than Seller that are in effect on the date of
Closing (the property described in this Subsection 1.1.4 being herein referred
to collectively as the “Leases”), including, without limitation, the Leases
described on Exhibit B attached hereto and the Seller Lease (as hereinafter
defined); and

1.1.5 all of Seller’s right, title and interest in and to (i) all assignable
existing permits, licenses, approvals and authorizations issued by any
governmental authority in connection with the Real Property, and (ii) all
assignable existing warranties and guaranties (expressed or implied) issued to
Seller in connection with the Improvements or the Personal Property (the
property described in this Subsection 1.1.5 being sometimes herein referred to
collectively as the “Intangibles”).

 

3



--------------------------------------------------------------------------------

1.2 Property Defined. The Land, the Improvements, the Personal Property, the
Leases and the Intangibles are hereinafter sometimes referred to collectively as
the “Property.”

1.3 Permitted Exceptions. The Real Property shall be conveyed by Deed (as
hereinafter defined) subject to the matters which are, or are deemed to be,
Permitted Exceptions pursuant to Article II hereof. For purposes hereof,
“Permitted Exceptions” are those matters affecting title to the Real Property
which Purchaser has agreed in writing to accept title subject to, without any
adjustment to the Purchase Price, or which are deemed Permitted Exceptions
pursuant to this Agreement.

1.4 Purchase Price. Seller is to sell and Purchaser is to purchase the Property
for a total of TEN MILLION FOUR HUNDRED THOUSAND AND 00/100 DOLLARS
($10,400,000.00) (the “Purchase Price”).

1.5 Payment of Purchase Price. The Purchase Price, as increased or decreased by
prorations and adjustments as herein provided, shall be payable in full at
Closing in cash by wire transfer of immediately available federal funds to a
bank account designated by Seller in writing to Purchaser prior to the Closing.

1.6 Earnest Money. Within three (3) business days after the execution and
delivery of the Earnest Money Escrow Agreement by Seller, Purchaser and Chicago
Title Insurance Company (the “Escrow Agent”), having its office at 171 North
Clark Street, Chicago, Illinois 60601, Attention: Krystina Cozzie, Purchaser
shall deposit with Escrow Agent the sum of ONE HUNDRED FIFTY THOUSAND AND 00/100
DOLLARS ($150,000.00) (the “Initial Earnest Money”) in good funds, either by
certified bank or cashier’s check or by federal wire transfer. Within one
(1) business day after the expiration or earlier written waiver by Purchaser of
the Inspection Period (as defined in Article 3 herein), Purchaser shall deposit
with the Escrow Agent an sum of TWO HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS
($250,000.00) (the “Additional Earnest Money”; the total amount of the Initial
Earnest Money and the Additional Earnest Money on deposit with the Escrow Agent
from time to time is referred to herein as the “Earnest Money”) The Escrow Agent
shall hold the Earnest Money in an interest-bearing account in accordance with
the terms and conditions of an escrow agreement entered into among Seller,
Purchaser and Escrow Agent simultaneously with the execution of this Agreement.
All interest accruing on such sum shall become a part of the Earnest Money and
shall be distributed as Earnest Money in accordance with the terms of this
Agreement. In the event that the Earnest Money is required to be disbursed to
Seller or Purchaser pursuant to the terms of this Agreement, Seller and
Purchaser

 

4



--------------------------------------------------------------------------------

shall each execute and deliver to Escrow Agent a written direction to disburse
the Earnest Money Deposit to such party. Simultaneously with the execution and
delivery of this Agreement, Seller and Purchaser shall execute and deliver, and
Seller shall cause Escrow Agent to execute and deliver, a strict joint order
escrow agreement pursuant to which Escrow Agent shall hold the Earnest Money,
which agreement shall be in the form customarily used by Escrow Agent (except
that it shall be modified to provide that the Earnest Money will be disbursed to
Purchaser upon single order if this Contract is terminated prior to the end of
the Inspection Period) (“Earnest Money Escrow Agreement”). The terms of this
Section 1.6 shall survive the termination of this Agreement.

1.7 Independent Contract Consideration. In addition to the Earnest Money,
Purchaser shall, concurrently with its execution hereof, deliver to Seller a
check in the amount of ONE HUNDRED AND NO/100 DOLLARS ($100.00), which amount
Seller and Purchaser agree has been bargained for as consideration for Seller’s
execution and delivery of this Agreement and Purchaser’s right to inspect the
Property pursuant to Article III. Such sum is in addition to, and independent
of, any other consideration or payment provided for in this Agreement and is
non-refundable in all events.

ARTICLE II

TITLE AND SURVEY

2.1 Title Commitment and Survey. Seller has heretofore ordered and delivered, or
shall order and deliver, to Purchaser within ten (10) days following the
Effective Date of this Agreement (a) a title insurance commitment (the “Title
Commitment”) from Chicago Title Insurance Company (the “Title Company”) relating
to the Real Property and the Easement Premises (as such term shall be defined in
the Access and Spur Track Easement Form attached hereto as Exhibit J (the
“Access Easement”)) and committing Title Company to issue an ALTA 2006 Owner’s
Policy of Title Insurance (the “Owner’s Policy”) in the full amount of the
Purchase Price, insuring title to the Real Property and rights under the Access
Easement in Purchaser, including extended coverage over the “general
exceptions”; (b) legible copies of all recorded documents referenced in the
Title Commitment (the “Title Documents”); (c) completed exhibits to the Access
Easement, and (d) a survey of the Real Property and Easement Premises reflecting
the total area and legal description of the Real Property and Easement Premises,
the location of all improvements, recorded easements and encroachments, if any,
located thereon and all building and set back lines and other matters of record
with respect thereof, prepared by a surveyor licensed by the State of Illinois
in accordance with 2011 Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys as promulgated by the American Land Title Association and the
American Congress on Surveying and Mapping, in a form acceptable to Title
Company and sufficient to cause Title Company to issue extended coverage over
the “general exceptions”, and containing the following “Table A” items: 1, 2, 3,
4, 8, 9, 11(a), 14, 16, and 18 (the “Survey”).

 

5



--------------------------------------------------------------------------------

2.2 Title Objections; Cure of Title Objections.

2.2.1 Purchaser shall have until seven (7) business days prior the expiration of
the Inspection Period (the “Title Exam Deadline”) to give written notice to
Seller of such objections as Purchaser may have to any matters disclosed in the
Title Commitment, Title Documents, or Survey, or in any amendments thereto
issued prior to the Title Exam Deadline. Any matter disclosed in the Title
Commitment, Title Documents, or Survey, or in any amendments thereto, to which
Purchaser does not object by the Title Exam Deadline shall be deemed a Permitted
Exception; provided, however, that mortgages, mechanics’ liens, materialmans’
liens, and any other monetary liens or encumbrances shall in no event (whether
objected to or not) be deemed Permitted Exceptions.

2.2.2 In the event Purchaser shall notify Seller of any objections to matters
contained in the Title Commitment, Title Documents, or Survey prior to the Title
Exam Deadline, Seller shall have the right, but not the obligation (except as
provided below), to attempt to remove, satisfy or otherwise cure any such
matters objected to. Seller shall be obligated to cure monetary liens of an
ascertainable amount created by, under or through Seller, which monetary liens
Seller shall cause to be released at or prior to Closing (with Seller having the
right to apply the Purchase Price or a portion thereof for such purpose), and
Seller shall deliver the Property free and clear of any such monetary liens.
Seller further agrees to remove any exceptions or encumbrances to title (other
than monetary liens) which are voluntarily created by, through, or under Seller
after the Effective Date without Purchaser’s consent (if requested, such consent
shall not be unreasonably withheld or delayed). Within five (5) days after
receipt of Purchaser’s notice of objection, Seller shall give written notice to
Purchaser informing Purchaser of Seller’s election with respect to the cure of
such Purchaser’s objections. If Seller fails to give written notice of election
within such five (5) day period, Seller shall be deemed to have elected not to
attempt to cure the matter or matters objected to.

2.2.3 If Seller elects or is deemed to have elected not to cure any such matters
objected to by Purchaser or if, after electing to attempt to cure, Seller
determines, and delivers written notice to Purchaser, that it is unwilling or
unable to remove, satisfy or otherwise cure any such exceptions, Purchaser’s
sole remedy under this Section 2.2.3 in such event (but without limitation of
Seller’s obligation to cure monetary liens and all other liens created by, under
or through Seller, pursuant to the terms of Section 2.2.2) shall be either:
(i) to accept title to the Property subject to such exceptions as if Purchaser
had not objected thereto and such exceptions shall be deemed Permitted
Exceptions hereunder, and without reduction of the Purchase Price except that
Purchaser shall have the right to reduce the Purchase Price to the extent
necessary to remove all monetary liens of ascertainable amounts created by,
through or under Seller; or (ii) to terminate this Agreement, whereupon the
Earnest Money shall be returned to Purchaser and neither party hereto shall have
any further rights, obligations or liabilities hereunder except to the extent
that any right, obligation or liability set forth herein expressly survives
termination of this Agreement.

2.2.4 To terminate this Agreement pursuant to this Section 2.2, Purchaser must
give written notice to Seller of its election to terminate not later than the
earlier of (i) five (5) business days after receipt of written notice from
Seller of Seller’s election not to

 

6



--------------------------------------------------------------------------------

attempt to cure any exception or of Seller’s determination (by written notice to
Purchaser), having previously elected to attempt to cure, that it is unable or
unwilling to do so, or (ii) fifteen (15) days after giving timely notice to
Seller objecting to any exception to title if Seller is deemed herein to have
elected not to attempt to cure such exception. If Purchaser fails to give timely
notice of its election to terminate for any reason whatsoever under this
Section 2.2.4, such exception shall be deemed to be a Permitted Exception.

2.2.5 Intentionally Deleted.

2.2.6 For purpose of this Section 2.2, any matter to which Purchaser has
objected shall be deemed cured only if it is removed entirely from the Title
Commitment and Owner’s Policy, or, with the prior written consent of Purchaser
(which shall not be unreasonably withheld or delayed) insured over by
affirmative coverage or an endorsement to the Title Commitment and Owner’s
Policy.

2.3 Permitted Exceptions. Notwithstanding anything contained herein to the
contrary, the Property shall be conveyed subject to the following matters, which
shall be deemed to be “Permitted Exceptions”:

2.3.1 the rights of tenants, as tenants only, under the existing Leases and any
new Leases entered into between the Effective Date and Closing and, where
required, approved by Purchaser in accordance with the terms of this Agreement;

2.3.2 the lien of all ad valorem real estate taxes and assessments not yet due
and payable as of the date of Closing, subject to adjustment as herein provided;

2.3.3 local, state and federal laws, ordinances or governmental regulations,
including but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property;

2.3.4 items which are or become Permitted Exceptions pursuant to Section 2.2
hereof; and

2.3.5 matters that have arisen as a result of acts done or suffered by or
through Purchaser.

ARTICLE III

INSPECTION PERIOD

3.1 Right of Inspection. Within five (5) Business Days after the Effective Date,
Seller shall deliver to Purchaser true and correct copies of each of the
following, to the extent in the Seller’s

 

7



--------------------------------------------------------------------------------

possession or control: (i) copies of real estate tax bills and assessments (if
any), and payment status thereof, for the preceding three (3) full calendar
years and the current year-to-date, (ii) copies of all Leases, including all
amendments and other agreements related thereto, (iii) statements of any and all
income and expenses related to the Real Property for the preceding three
(3) full calendar years and the current year-to-date, (iv) all studies, reports
and information relating to environmental and soil conditions of the Real
Property, (v) copies of all written citations from any governmental entities
including those pertaining to any uncured violations of any applicable laws,
codes or to any non-compliance thereof, if any, (vi) all architectural plans,
studies and specifications for Real Property, (vii) copies of all service
contracts, management agreements, warranties, guarantees, licenses and permits
related to the use and operations of the Real Property, (viii) a listing of all
equipment and other personal property owned or leased by Seller located on or
used in the operations or maintenance of the Real Property that Seller intends
to convey pursuant to the Bill of Sale attached hereto as Exhibit E, (ix) the
most recent existing survey of the Real Property, (x) the most recent existing
title report and title documents with respect to the Real Property, and (xi) all
covenants, conditions and restrictions, easements, and all other documents
(whether recorded or unrecorded) affecting title to or use of the Real Property.

During the period beginning upon the Effective Date and ending at 5:00 p.m.
(local time at the Property) on that date which is twenty eight (28) days after
the Effective Date (hereinafter referred to as the “Inspection Period”),
Purchaser shall have the right to make a physical inspection of the Property and
to examine at such place or places at the Property, in the offices of the
property manager or elsewhere as the same may be located, any operating files
maintained by Seller or its property manager in connection with the leasing,
maintenance and/or management of the Property, including, without limitation,
the Leases, lease files, Operating Agreements (as hereinafter defined),
insurance policies, bills, invoices, receipts and other general records relating
to the income and expenses of the Property, correspondence, surveys, plans and
specifications, warranties for services and materials provided to the Property,
engineering reports, environmental audits and similar materials, but excluding
materials not directly related to the leasing, maintenance and/or management of
the Property such as Seller’s internal memoranda, financial projections,
budgets, appraisals, accounting and income tax records and similar proprietary
or confidential information. Purchaser understands and agrees that any on-site
inspections or testing of the Property shall be conducted upon at least
twenty-four (24) hours’ prior notice to Seller and in the presence of Seller or
its representative (to the extent that Seller makes itself or its representative
available during such inspections and testing). Any such inspections and testing
shall be performed by reputable companies selected by Purchaser. Purchaser
agrees to repair any damage to the Property and to indemnify against and hold
Seller harmless from any claim for liabilities, costs, expenses (including
reasonable attorneys’ fees actually incurred) or damages for physical damage to
property or injuries to persons arising out of or resulting from the inspection
or testing of the Property by Purchaser or its agents, and notwithstanding
anything to the contrary in this Agreement, such obligations to repair,
indemnify and hold harmless Seller shall survive Closing or any termination of
this Agreement. Purchaser agrees (a) that prior to entering the Property to
conduct any inspection, Purchaser shall obtain and maintain, or shall cause each
of its contractors and agents to maintain (and shall deliver evidence
satisfactory to Seller thereof), at no cost or expense to Seller, general
liability insurance from an

 

8



--------------------------------------------------------------------------------

insurer reasonably acceptable to Seller in the amount of One Million Dollars
($1,000,000) with combined single limit for personal injury or property damage
per occurrence, such policies to name Seller as an additional insured party,
which insurance shall provide coverage against any claim for personal injury or
property damage caused by Purchaser or its agents, representatives or
consultants in connection with any such tests and investigations, and (b) to
keep the Property free from all liens and encumbrances arising out of or
resulting from its inspection or testing. All inspections and testing shall
occur at times reasonably agreed upon by Seller and Purchaser and shall be
conducted so as not to interfere unreasonably with use of the Property by Seller
or its tenants. If Purchaser decides to do any invasive testing at the Property,
Purchaser shall do so only after notifying Seller and obtaining Seller’s prior
written consent thereto, which consent may be subject to any terms and
conditions imposed by Seller in its sole discretion. Seller shall cooperate with
Purchaser in its due diligence but shall not be obligated to incur any liability
or expense in connection therewith. Purchaser shall have the right to contact
and interview any or all of the tenants of the Property upon at least
twenty-four (24) hours’ prior written notice to Seller and in the presence of
Seller or its representative (to the extent that Seller makes itself or its
representative available during such contact and interview). Except for zoning
verification, building code compliance, environmental compliance and mitigation
and related inquiries, Purchaser shall not contact any governmental authority
regarding the Property without first obtaining the prior consent of Seller
thereto (which consent shall not be unreasonably withheld), and Seller, at
Seller’s election, shall be entitled to have a representative on any telephone
call or other contact made by Purchaser to a governmental authority and to be
present at any meeting between Purchaser and the governmental authority.

3.2 Right of Termination. Seller agrees that in the event Purchaser determines
(such determination to be made in Purchaser’s sole and absolute discretion), for
any reason or no reason, that the Property is not suitable for its purposes,
Purchaser shall have the right to terminate this Agreement by giving written
notice thereof to Seller prior to the expiration of the Inspection Period. If
Purchaser gives such notice of termination within the Inspection Period, this
Agreement shall terminate, the Earnest Money shall be returned to Purchaser and
neither party hereto shall have any further rights, obligations or liabilities
hereunder except to the extent that any right, obligation or liability set forth
herein expressly survives termination of this Agreement. If Purchaser fails to
give Seller a notice of termination prior to the expiration of the Inspection
Period, Purchaser shall no longer have any right to terminate this Agreement
under this Section 3.2 and shall be bound to proceed to Closing and consummate
the transaction contemplated hereby pursuant to the terms of this Agreement.

ARTICLE IV

CLOSING

4.1 Time and Place. The consummation of the transaction contemplated hereby (the
“Closing”) shall be held at the offices of the Escrow Agent (or such other
location as may be mutually agreed upon by

 

9



--------------------------------------------------------------------------------

Seller and Purchaser) on the date which is five business (5) days following the
end of the Inspection Period, or such other date as mutually agreed to in
writing by the Seller and Purchaser (the “Closing Date”) through an escrow
administered by the Escrow Agent. At Closing, Seller and Purchaser shall perform
the obligations set forth in, respectively, Section 4.2 and Section 4.3, the
performance of which obligations shall be covenants and concurrent conditions.

4.2 Seller’s Obligations at Closing. At Closing, Seller shall deliver in escrow
with Escrow Agent (or to Purchaser, as indicated) the following:

4.2.1 a duly executed special warranty deed (the “Deed”) in the form attached
hereto as Exhibit D, conveying the Land and Improvements, subject only to the
Permitted Exceptions;

4.2.2 a duly executed bill of sale conveying the Personal Property in the form
attached hereto as Exhibit E;

4.2.3 a duly executed counterpart of the Assignment and Assumption of Leases in
the form attached as Exhibit F (the “Assignment of Leases”);

4.2.4 a duly executed counterpart of the Assignment of Intangibles in the form
attached as Exhibit G (the “General Assignment”);

4.2.5 such transfer tax forms or returns, if any, as are required to be
delivered or signed by Seller by applicable state and local law in connection
with the conveyance of the Real Property (the “Transfer Tax Declarations”).

4.2.6 Original signed Tenant Estoppel Certificates (as hereinafter defined), as
required under Section 4.6.5 hereof;

4.2.7 a notice in form and content reasonably satisfactory to Purchaser and
Seller which Purchaser shall send to each tenant under each of the Leases (the
“Tenant Notices”) informing such tenant of the sale of the Property and of the
assignment to Purchaser of Seller’s interest in, and obligations under, the
Leases (including, if applicable, Purchaser’s assumption of Seller’s obligations
with respect to any security deposits), directing that all rent and other sums
payable after the Closing under each such Lease shall be paid as set forth in
the notice, and setting forth the name and addresses of all persons and entities
to which notices to landlord under the lease should be delivered;

4.2.8 a duly executed counterpart of a lease agreement between Seller, as
tenant, and Purchaser (or its assignee), as landlord, in the form and substance
of Exhibit I attached hereto (the “Seller Lease”);

4.2.9 a duly executed counterpart of the Access Easement between Seller, as
grantor, and Purchaser (or its assignee), as grantee;

 

10



--------------------------------------------------------------------------------

4.2.10 such evidence as the Title Company may reasonably require as to the
authority of the person or persons executing documents on behalf of Seller;

4.2.11 such affidavits as may be customarily and reasonably required by the
Title Company in order to issue the Owner’s Policy, in a form reasonably
acceptable to Seller;

4.2.12 a closing and proration statement (the “Closing Statement”) executed by
Seller;

4.2.13 an affidavit duly executed by Seller stating that Seller is not a
“foreign person” as defined in the Federal Foreign Investment in Real Property
Tax Act of 1980 and the 1984 Tax Reform Act;

4.2.14 deliver to Purchaser the following (the “Property Records”): Leases,
licenses and permits, if any, in the possession of Seller or Seller’s agents,
together with such leasing and property files and records which are material in
connection with the continued operation, leasing and maintenance of the
Property;

4.2.15 deliver to Purchaser possession and occupancy of the Property, subject to
the Permitted Exceptions; and

4.2.16 such additional documents as shall be reasonably required to consummate
the transaction contemplated by this Agreement.

4.3 Purchaser’s Obligations at Closing. At Closing, Purchaser shall deliver in
escrow with Escrow Agent the following:

4.3.1 the Purchase Price, as increased or decreased by prorations and
adjustments as herein provided, in immediately available wire transferred funds
pursuant to Section 1.5 above, it being agreed that at Closing the Earnest Money
shall be delivered to Seller and applied towards payment of the Purchase Price;

4.3.2 duly executed counterparts of the Assignment of Leases, General
Assignment, Transfer Tax Declarations, Closing Statement and Tenant Notices;

4.3.3 a duly executed counterpart of the Seller Lease;

4.3.4 a duly executed counterpart of the Access Easement;

4.3.5 such evidence as the Title Company may reasonably require as to the
authority of the person or persons executing documents on behalf of Purchaser;

4.3.6 such affidavits and undertakings (including, without limitation, a “gap”
undertaking) as may be customarily and reasonably required by the Title Company,
in a form reasonably acceptable to Purchaser; and

 

11



--------------------------------------------------------------------------------

4.3.7 such additional documents as shall be reasonably required to consummate
the transaction contemplated by this Agreement.

4.4 Credits and Prorations.

4.4.1 The following shall be apportioned with respect to the Property as of
12:01 a.m., on the day of the Closing, as if Purchaser were vested with title to
the Property during the entire day of the Closing: (i) rents, if any, as and
when collected (the term “rents” as used in this Agreement includes all payments
due and payable by tenants under the Leases), (ii) taxes and any assessments
levied against the Property, and (iii) any other operating expenses or other
items pertaining to the Property which are customarily prorated between a
purchaser and a seller in the area in which the Property is located.

4.4.2 At Closing, Seller shall credit to the account of Purchaser the amount of
all security deposits deposited by the tenants pursuant to the Leases (whether
or not held by Seller).

4.4.3 Seller shall pay all taxes and assessments due and payable with respect to
the Real Property (“Real Estate Taxes”) at or prior to Closing (including,
without limitation, all Real Estate Taxes assessed for the calendar year 2011
all of which Real Estate Taxes are payable and shall be paid by Seller before
the Closing). All Real Estate Taxes for the year of the Closing (i.e., Real
Estate Taxes assessed for calendar year 2012 and payable in calendar year 2013)
shall be prorated on an accrual basis such that Seller shall be responsible for
all Real Estate Taxes that accrue through the day immediately preceding the day
of the Closing and Purchaser shall be responsible for all Real Estate Taxes that
accrue on the day of the Closing and thereafter. The amount of such proration
shall be calculated using 100% of the annual Real Estate Tax amount from the
most recent full year tax bill. To the extent that the actual Real Estate Taxes
assessed for the year of the Closing differ from the amount apportioned at
Closing, the parties shall make all necessary adjustments by appropriate
payments between themselves following the date the final tax bill is issued.

4.4.4 Intentionally Deleted.

4.4.5 Seller shall receive the entire advantage of any discounts for the
prepayment by it of any taxes, water rates or sewer rents.

4.4.6 Seller and Purchaser shall cooperate in obtaining final meter readings for
all utilities serving the Property as of the Closing Date and in coordinating
the transfer of all utility accounts to Purchaser as of the Closing Date. To the
extent Seller is billed for any utility services delivered at the Property on or
after the Closing Date, Seller shall promptly deliver such bills to Purchaser.

4.4.7 Intentionally Deleted.

 

12



--------------------------------------------------------------------------------

4.4.8 Purchaser shall be responsible for the payment of all Tenant Inducement
Costs (as hereinafter defined) and leasing commissions which become due and
payable (whether before or after Closing) as a result of any new Leases
(excluding the Seller Lease, for which no Tenant Inducement Costs or leasing
commissions shall be payable) entered into after the Effective Date (with the
prior written consent of Purchaser), or any renewals, amendments, or expansions
of existing Leases, exercised after the Effective Date strictly in accordance
with tenant options set forth in the Leases (with the prior written consent of
Purchaser). In addition, Purchaser shall be responsible for the leasing
commissions set forth on Exhibit B-1 attached hereto, which represent all
leasing commissions payable in connection with the Main Steel Lease (as
hereinafter defined). If, as of the date of Closing, Seller shall have paid any
Tenant Inducement Costs or leasing commissions for which Purchaser is
responsible pursuant to the foregoing provisions, Purchaser shall reimburse
Seller therefor at Closing. Seller shall be responsible for the payment of all
Tenant Inducement Costs and, except with respect to the Main Steel Lease, all
leasing commissions (whether due and payable prior to or after the date of
Closing) with respect to Leases entered into on or prior to the Effective Date.
Prior to Closing, Seller shall pay all Tenant Inducement Costs payable by the
landlord to the tenant under the new Lease between Seller, as landlord, and Main
Steel Polishing Company, Inc., a New Jersey corporation (“Main Steel”), as
tenant (the “Main Steel Lease”) If, as of the date of Closing, Seller shall not
have paid any Tenant Inducement Costs or leasing commissions for which Seller is
responsible pursuant to this Section 4.4.8, then at Closing Seller shall provide
Purchaser a credit towards the Purchase Price in the amount of all such unpaid
Tenant Inducement Costs and leasing commissions. For purposes hereof, the term
“Tenant Inducement Costs” shall mean any out-of-pocket payments required under a
Lease to be paid by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, without limitation, tenant improvement costs, space planning
costs, construction management fees, lease buyout costs, and moving, design,
refurbishment and club membership allowances. Tenant Inducement Costs shall not
include loss of income resulting from any free rental period, it being agreed
that Seller shall bear the loss resulting from any free rental period until the
Closing and that Purchaser shall bear such loss from and after the date of
Closing.

4.4.9 Non-delinquent rent for the period after Closing collected by Seller shall
be promptly remitted to Purchaser. Unpaid and delinquent rent collected by
Seller and Purchaser after the Closing Date shall be delivered as follows:
(i) if Seller collects any unpaid or delinquent rent for the Property, Seller
shall, within fifteen (15) days after the receipt thereof, deliver to Purchaser
any such rent which Purchaser is entitled to hereunder relating to the date of
Closing and any period thereafter, and (ii) if Purchaser collects any unpaid or
delinquent rent from the Property, Purchaser shall, within fifteen (15) days
after the receipt thereof, deliver to Seller any such rent which Seller is
entitled to hereunder relating to the period prior to the date of Closing.
Seller and Purchaser agree that all rent received by Seller or Purchaser after
the date of Closing shall be applied first to current rentals and then to
delinquent rentals, if any, in inverse order of maturity (i.e., applied first to
the most recent delinquent rentals). Purchaser will make a good faith

 

13



--------------------------------------------------------------------------------

effort after Closing to collect all rents in the usual course of Purchaser’s
operation of the Property, but Purchaser will not be obligated to institute any
lawsuit or other collection procedures to collect delinquent rents, but if
Purchaser fails to institute a lawsuit or other collection procedures to collect
delinquent rents within thirty (30) days after Seller’s written request, Seller
shall have the right to do the same regarding delinquent rents due prior to
Closing, but without the right to seek termination of the lease, eviction of the
tenant, or exercise any other rights under any Lease, other than the right to
pursue collection actions.

4.4.10 Seller, as landlord under the Leases, is currently collecting from
tenants additional rent to cover certain taxes, insurance, utilities,
maintenance and other operating costs and expenses incurred by Seller in
connection with the ownership, operation, maintenance and management of the
Property (such expenses, to the extent tenants are obligated to reimburse Seller
regarding same, collectively “Reimbursable Expenses” and such collections,
collectively “Collections”). Non-delinquent Collections for the month in which
Closing occurs shall be prorated in the same manner as other rents. Subsequent
to Closing and after completion of all applicable true-ups with tenants,
Purchaser shall prepare and present to Seller for its review and approval, which
approval shall not be unreasonably withheld or delayed, a calculation of the
Collections received and Reimbursable Expenses incurred by Seller and Purchaser
for the year of Closing, which shall reflect the true-up calculations and
adjustments. Seller shall make any necessary adjusting payment to Purchaser, due
to any over-collection by Seller, within thirty (30) days after presentment to,
and approval by, Seller of Purchaser’s calculation and Purchaser shall make any
necessary adjusting payment to Seller, due to any under-collection by Seller
within (30) days after presentment to, and approval by Seller of Purchaser’s
calculation. Anything to the contrary notwithstanding, Purchaser shall not be
obligated to make any adjusting payment to Seller to the extent Seller’s
deficiency is the result of a delinquency by one or more tenants in paying
Collections, except that Purchaser shall be obligated to make such payment to
Seller to the extent (i) the Collections received by Purchaser exceed its
incurred Reimbursable Expenses or (ii) such delinquent Collections are
thereafter actually received by Purchaser (in which case, any applicable payment
to Seller shall be made within ten (10) days after receipt). Either party may
inspect the other’s books and records related to the Property to confirm the
calculation.

4.4.11 Either party shall be entitled to a post-Closing adjustment for any
incorrect or estimated proration or adjustment provided written notice thereof
is given to the other party within one (1) year of Closing, or, in the case of
Real Estate Taxes, within 90 days following the issuance of the final tax bill
for the year of Closing.

4.4.12 The provisions of this Section 4.4 shall survive Closing.

 

14



--------------------------------------------------------------------------------

4.5 Closing Costs.

4.5.1 Seller shall pay the fees of any counsel representing Seller in connection
with this transaction. Seller shall also pay the following costs and expenses:
(i) one-half (1/2) of the escrow fee, if any, which may be charged by the Escrow
Agent or Title Company; (ii) any and all State, County and local real estate
transfer, stamp or documentary taxes which become payable by reason of the
transfer of the Property and are payable by Seller under the applicable statute
or ordinance or under local custom; (iii) all costs associated with the Title
Commitment and the cost of the premium for Owner’s Policy including extended
coverage over the general exceptions (excepting any unfiled mechanics liens
arising out (a) work performed by tenants under the Leases or (b) work performed
by Seller for which Purchaser receives a credit at Closing) and the cost of any
endorsements which Seller has elected to use to cure any title or survey matters
to which Purchaser objected under this Agreement) and excluding the cost of any
other endorsements; (iv) the cost of the Survey; and (v) all costs and expenses
incurred in connection with the transfer of any transferable permits,
warranties, licenses or non-cash security deposits in connection with the
ownership or operation of the Property.

4.5.2 Purchaser shall pay the fees of any counsel representing Purchaser in
connection with this transaction. Purchaser shall also pay the following costs
and expenses: (i) one-half (1/2) of the escrow fee, if any, which may be charged
by the Escrow Agent or Title Company; (ii) the premium for all endorsements to
the Owner’s Policy (except those the cost of which Seller is responsible under
Section 4.5.1); (iii) any and all State, County and local real estate transfer,
stamp or documentary taxes which are payable by Purchaser under the applicable
statute or ordinance or under local custom; and (iv) all costs and expenses
associated with Purchaser’s financing;

4.5.3 All costs and expenses incident to this transaction and the closing
thereof, and not specifically described above, shall be paid by the party
typically responsible for such costs under local custom in the Chicago
metropolitan area.

4.6 Conditions Precedent to Obligation of Purchaser. The obligation of Purchaser
to consummate the transaction hereunder shall be subject to the fulfillment on
or before the date of Closing (except as otherwise provided) of all of the
following conditions, any or all of which may be waived by Purchaser in its sole
and absolute discretion:

4.6.1 Seller shall have delivered to Purchaser all of the items required to be
delivered to Purchaser pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 4.2.

4.6.2 All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the date of
Closing.

4.6.3 The Title Company shall have issued, or be irrevocably committed to issue,
to Purchaser the Owner’s Policy together with an extended coverage endorsement,
covering the Real Property in the aggregate amount of the Purchase Price,
insuring that fee title to the Real Property is vested in Purchaser subject only
to the Permitted Exceptions (the inclusion of any additional endorsements to the
Owner’s Policy shall not be a condition hereunder).

 

15



--------------------------------------------------------------------------------

4.6.4 Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the date of Closing.

4.6.5 Seller shall have delivered to Purchaser prior to the end of the
Inspection Period an acceptable Tenant Estoppel Certificate from each tenant
under the Leases. For the purposes of this Section 4.6.5, a Tenant Estoppel
Certificate shall be acceptable if substantially in the form and substance
provided in Section 5.4.4 of this Agreement, without material modification,
without any information which is inconsistent with the terms of the applicable
lease, executed by the tenant.

If any of the conditions to Purchaser’s obligations under this Section 4.6 shall
fail to occur then Purchaser shall have the right to terminate this Agreement by
delivering written notice to Seller prior to the Closing, in which event the
Earnest Money shall be disbursed to Purchaser and neither party shall have any
further rights or obligations hereunder (except for those obligations of either
party that expressly survive the termination of this Agreement pursuant to the
other provisions of this Agreement); provided, however, that nothing contained
in this Section 4.6 shall limit Purchaser’s remedies for a default by Seller
under this Agreement.

4.7 Conditions Precedent to Obligation of Seller. The obligation of Seller to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the date of Closing of all of the following conditions, any or all of
which may be waived by Seller in its sole and absolute discretion:

4.7.1 Seller shall have received the Purchase Price as adjusted pursuant to and
payable in the manner provided for in this Agreement.

4.7.2 Purchaser shall have delivered to Seller all of the items required to be
delivered to Seller pursuant to the terms of this Agreement, including but not
limited to, those provided for in Section 4.3.

4.7.3 All of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the date of
Closing.

4.7.4 Purchaser shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the date of Closing.

If any of the conditions to Seller’s obligations under this Section 4.7 shall
fail to occur, and such failure is not otherwise a default by Purchaser under
this Agreement (in which event Seller would be afforded the rights under
Section 6.1 hereof), then Seller may, as long as Seller is not in default
hereunder, and as its sole and exclusive remedy, terminate this Agreement by

 

16



--------------------------------------------------------------------------------

written notice to Purchaser, in which event the Earnest Money shall be promptly
returned to Purchaser and neither party shall have any further rights or
obligations hereunder (except for those obligations of either party that
expressly survive the termination of this Agreement pursuant to the other
provisions of this Agreement).

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1 Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser as of the Effective Date, which
representations shall be deemed made again as of the Closing:

5.1.1 Organization and Authority. Seller has been duly organized and is validly
existing under the laws of the State of Delaware. Seller has the full right and
authority to enter into this Agreement and to transfer all of the Property to be
conveyed by Seller pursuant hereto and to consummate or cause to be consummated
the transactions contemplated herein to be made by Seller. The persons signing
this Agreement on behalf of Seller are authorized to do so.

5.1.2 Pending Actions. There is no litigation or other legal proceedings which
have been filed, or to Seller’s knowledge threatened, against Seller in
connection with the Property or against the Property.

5.1.3 Leases. The schedule of leases attached hereto as Exhibit B lists all the
Leases affecting the Property as of the Effective Date, and all amendments,
modifications and other agreements between landlord and tenant with respect to
such Leases. To Seller’s knowledge, there are no monetary defaults and no
material non monetary defaults by any tenant under any Lease and there are no
material defaults by Seller under any Lease.

5.1.4 No Violations. Seller has not received any written notification from any
governmental or public authority (i) that the Property is in violation of any
applicable fire, health, building, use, occupancy or zoning laws where such
violation remains outstanding or (ii) that any work is required to be done upon
or in connection with the Property, where such work remains outstanding.

5.1.5 Condemnation. Seller has received no written notice from any governmental
authority, and to Seller’s knowledge there is no threat, of any condemnation
proceedings relating to the Property.

5.1.6 Purchase Options. Seller has not granted any, right or option to any party
to acquire any interest in any of the Property.

 

17



--------------------------------------------------------------------------------

5.1.7 Not Foreign Person. Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in Section 6045 of the Internal Revenue
Code of 1986, as amended and the regulations promulgated thereunder.

5.1.8 Prohibited Persons and Transactions. To Seller’s knowledge neither Seller
nor any of its affiliates, nor any of their respective partners, members,
material shareholders or other equity owners, and none of their respective
employees, officers, directors, representatives or agents is, nor will they
become, a person or entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Asset Control
(“OFAC”) of the Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities.

5.2 Knowledge Defined. References to the “knowledge” of Seller shall refer only
to the actual present, conscious knowledge of the Seller Knowledge Individuals
(as hereinafter defined) and shall not be construed, by imputation or otherwise,
to refer to the knowledge of Seller, or any of its affiliates, to any property
manager, or to any other officer, agent, manager, representative or employee of
Seller or any of its affiliates or to impose upon such Seller Knowledge
Individuals any duty to investigate the matter to which such actual knowledge,
or the absence thereof, pertains. As used herein, the term “Seller Knowledge
Individuals” shall refer to the following persons: (a) James D. Pawlak,
(b) Joseph J. Domaracki, and (c) Clifford D. Nastas. The Seller Knowledge
Individuals are the persons employed by or on behalf of Seller who have the most
knowledge of matters relating to the Property.

5.3 Limitations Regarding Seller’s Representations and Warranties and Covenants.
The representations, warranties of Seller set forth in Section 5.1 and 5.4 shall
survive Closing for a period of two hundred and seventy (270) days. No claim
made by Purchaser after the Closing for a breach of any representation,
warranty, covenant or agreement of Seller under or pursuant to this Agreement,
or any other instrument delivered to Purchaser under or pursuant to this
Agreement shall be actionable or payable (i) if the breach in question results
from or is based on a condition, state of facts or other matter which was known
to Purchaser prior to Closing (including, without limitation if the truth of any
matter is confirmed in any tenant estoppel or any other estoppel certificate
received by Purchaser from a third party), and (ii) unless written notice
containing a description of the specific nature of such breach shall have been
given by Purchaser to Seller prior to the expiration of said two hundred and
seventy (270) days day period and an action shall have been commenced by
Purchaser against Seller within three hundred and sixty five (365) days after
the Closing. In no event shall Seller be liable for any damages (i) for any
breaches under this Section 5.3 unless the valid claims for all such breaches
collectively aggregate more than Twenty-Five Thousand and No/100 Dollars
($25,000.00), and (ii) in excess of One Million and No/100 Dollars
($1,000,000.00).

 

18



--------------------------------------------------------------------------------

5.4 Covenants of Seller. Seller hereby covenants with Purchaser as follows:

5.4.1 From the Effective Date until the Closing or earlier termination of this
Agreement, Seller shall use commercially reasonable efforts to operate and
maintain the Property in a manner generally consistent with the manner in which
Seller has operated and maintained the Property prior to the date hereof,
including without limitation, the continued maintenance of commercially
reasonable hazard insurance.

5.4.2 Seller shall not renew, modify or amend any existing Lease and shall not
enter into any new Lease without Purchaser’s prior written consent, which
consent shall not be unreasonably withheld or delayed prior to the expiration of
the Inspection Period and in Purchaser’s sole and absolute discretion
thereafter; provided, however, that Purchaser shall be deemed to have approved
any extension of a lease term or expansion of premises demised under a Lease
which expansion or extension is exercised after the Effective Date strictly in
accordance with the terms of such Lease.

5.4.3 Seller shall not grant, transfer or convey to any person or entity any
easements or other interests in the Property or otherwise encumber the Property
in any way, except with respect to the Access Easement or as otherwise
specifically permitted in this Agreement.

5.4.4 Promptly after the Effective Date, Seller shall deliver to and request
from each tenant under the Leases estoppel certificates in the form of Exhibit H
with all information inserted therein (each a “Tenant Estoppel Certificate”).
Seller shall provide to Purchaser a reasonable opportunity to review the Tenant
Estoppel Certificates prior to delivery to the tenants. At the request of
Purchaser, Seller shall deliver to each tenant under the Leases a request to
execute and deliver to Purchaser a subordination, non-disturbance and attornment
agreement (“SNDA”) in the form required by, and from a lender, if any,
designated by Purchaser.

5.4.5 After the Effective Date, Seller shall, promptly after receipt, deliver to
Purchaser any written notices received by Seller from any tenant under a Lease
or any governmental or public authority with respect to the Property.

5.5 Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Seller as of the Effective Date, which representations and
warranties shall be deemed made again as of the Closing:

5.5.1 Organization and Authority. Purchaser has the full right, power and
authority to purchase the Property as provided in this Agreement and to carry
out Purchaser’s obligations hereunder, and all requisite action necessary to
authorize Purchaser to enter into this Agreement and to carry out its
obligations hereunder have been, or by the Closing will have been, taken. The
person signing this Agreement on behalf of Purchaser is authorized to do so.

 

19



--------------------------------------------------------------------------------

5.5.2 Pending Actions. Purchaser has not received written notice of any action,
suit, arbitration, unsatisfied order or judgment, government investigation or
proceeding pending against Purchaser which, if adversely determined, could
individually or in the aggregate materially interfere with the consummation of
the transaction contemplated by this Agreement.

5.5.3 Prohibited Persons and Transactions. To Purchaser’s knowledge neither
Purchaser nor any of its affiliates, nor any of their respective partners,
members, material shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents is, nor
will they become, a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including those named on
OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and will
not engage in any dealings or transactions or be otherwise associated with such
persons or entities.

5.6 Survival of Purchaser’s Representations and Warranties. The representations
and warranties of Purchaser set forth in Section 5.5 shall survive Closing for a
period of two hundred and seventy (270) days.

ARTICLE VI

DEFAULT

6.1 Default by Purchaser. If Purchaser fails to perform any of its obligations
under this Agreement for any reason other than the permitted termination of this
Agreement by either Seller or Purchaser as herein expressly provided, Seller
shall be entitled, as its sole and exclusive remedy at law or in equity (except
as provided below), to terminate this Agreement by written notice to Purchaser
in which case neither party hereto shall have any further rights, obligations or
liabilities hereunder except to the extent that any right, obligation or
liability set forth herein expressly survives termination of this Agreement, and
in which case Seller shall receive the Earnest Money as liquidated damages for
such failure, it being agreed between the parties hereto that the actual damages
to Seller in the event of such breach are impractical to ascertain and the
amount of the Earnest Money is a reasonable estimate thereof. The foregoing
liquidated damages provision shall not apply to Purchaser’s obligations under
Sections 3.1 or 10.1, nor shall Purchaser be entitled to credit or offset the
Earnest Money or any portion thereof against any damages suffered by Seller by
reason of Purchaser’s default with respect thereto.

 

20



--------------------------------------------------------------------------------

6.2 Default by Seller. In the event that Seller fails to perform any of its
obligations under this Agreement for any reason other than Purchaser’s default
or the permitted termination of this Agreement by Seller or Purchaser as herein
expressly provided, Purchaser shall be entitled, as its sole and exclusive
remedy at law or in equity, either (a) to terminate this Agreement by written
notice to Seller in which case the Earnest Money shall be returned to Purchaser
and neither party hereto shall have any further rights, obligations or
liabilities hereunder except to the extent that any right, obligation or
liability set forth herein expressly survives termination of this Agreement, or
(b) to enforce specific performance of Seller’s obligation to execute the
documents required to convey the Property to Purchaser, it being understood and
agreed that the remedy of specific performance shall not be available to enforce
any other obligation of Seller hereunder. Purchaser expressly waives its rights
to seek and obtain damages in the event of Seller’s default hereunder; provided,
however, that if Purchaser terminates this Agreement pursuant to clause (a) of
this Section 6.2, then Seller shall promptly reimburse Purchaser for its actual,
documented out-of-pocket expenses incurred in connection with this Agreement and
the transaction contemplated hereunder, not to exceed Fifty Thousand and No/100
Dollars ($50,000.00). Purchaser shall be deemed to have elected to terminate
this Agreement and receive back the Earnest Money if Purchaser fails to file
suit for specific performance against Seller in a court having jurisdiction in
the county and state in which the Property is located, on or before one hundred
twenty (120) days following the date upon which Closing was to have occurred.

ARTICLE VII

RISK OF LOSS

7.1 Minor Damage. In the event of casualty loss or damage to the Real Property
or any portion thereof which is not a Major Loss (as hereinafter defined), this
Agreement shall remain in full force and effect provided Seller, at Seller’s
option, either (x) assigns to Purchaser all of Seller’s right, title and
interest to any claims and proceeds Seller may have with respect to any casualty
insurance policies or condemnation awards relating to the premises in question,
or (y) provides Purchaser a credit towards the Purchase Price in amount equal to
the cost to repair any such damage to the Real Property, as such cost is
reasonably determined by Purchaser. If Seller elects to assign a casualty claim
to Purchaser, the Purchase Price shall be reduced by an amount equal to the
deductible amount under Seller’s casualty insurance policy. Upon Closing, full
risk of loss with respect to the Property shall pass to Purchaser.

7.2 Major Damage. In the event of a Major Loss, either Purchaser may terminate
this Agreement by written notice to Seller, in which event the Earnest Money
shall be returned to Purchaser and neither party hereto shall have any further
rights, obligations or liabilities hereunder except to the extent that any
right, obligation or liability set forth herein expressly survives termination
of this Agreement. If Purchaser does not elect to terminate this Agreement
within ten (10) days after Seller sends Purchaser written notice of the
occurrence of the Major Loss, then Seller and Purchaser shall be deemed to have
elected to proceed with Closing, in which event Seller shall, at

 

21



--------------------------------------------------------------------------------

Seller’s option, either (x) assign to Purchaser all of Seller’s right, title and
interest to any claims and proceeds Seller may have with respect to any casualty
insurance policies or condemnation awards relating to the premises in question,
or (y) provide Purchaser a credit towards the Purchase Price in amount equal to
the cost to repair any such damage to the Real Property, as such cost is
reasonably determined by Purchaser. If Seller elects to assign a casualty claim
to Purchaser, the Purchase Price shall be reduced by an amount equal to the
deductible amount under Seller’s casualty insurance policy. Upon Closing, full
risk of loss with respect to the Property shall pass to Purchaser.

7.3 Definition of “Major Loss”. For purposes of Sections 7.1 and 7.2, “Major
Loss” shall mean: (i) loss or damage to the Real Property or any portion thereof
such that the cost of repairing or restoring the premises in question to a
condition substantially identical to that of the premises in question prior to
the event of damage would be, in the reasonable opinion of an architect selected
by Seller and which cost is reasonably approved by Purchaser, equal to or
greater than Two Hundred and Fifty Thousand and N0/100 Dollars ($250,000.00),
(ii) any loss that would permit Main Steel to either terminate the Main Steel
Lease, vacate the Real Property, or withhold rent payments, and (iii) any loss
due to a condemnation. If Purchaser does not give notice to Seller of
Purchaser’s reasons for disapproving the cost of repairing and restoring the
premises five (5) business days after receipt of notice of cost from the
proposed architect, Purchaser shall be deemed to have approved such cost.

ARTICLE VIII

COMMISSIONS

8.1 Brokerage Commissions. In the event the transaction contemplated by this
Agreement is consummated, but not otherwise, Seller agrees to pay to Colliers
International (the “Broker”) at Closing a brokerage commission pursuant to a
separate written agreement between Seller and Broker. Each party agrees that
should any claim be made for brokerage commissions or finder’s fees by any
broker or finder other than the Broker by, through or on account of any acts of
said party or its representatives, said party will indemnify and hold the other
party free and harmless from and against any and all loss, liability, cost,
damage and expense in connection therewith. The provisions of this paragraph
shall survive Closing.

ARTICLE IX

DISCLAIMERS AND WAIVERS

9.1 No Reliance on Documents. Except as expressly stated herein, Seller makes no
representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered by Seller to

 

22



--------------------------------------------------------------------------------

Purchaser in connection with the transaction contemplated hereby. Purchaser
acknowledges and agrees that all materials, data and information delivered by
Seller to Purchaser in connection with the transaction contemplated hereby are
provided to Purchaser as a convenience only and that any reliance on or use of
such materials, data or information by Purchaser shall be at the sole risk of
Purchaser, except as otherwise expressly stated herein. Without limiting the
generality of the foregoing provisions, Purchaser acknowledges and agrees that
(i) any environmental or other report with respect to the Property which is
delivered by Seller to Purchaser shall be for general informational purposes
only, (ii) Purchaser shall not have any right to rely on any such report
delivered by Seller to Purchaser, but rather will rely on its own inspections
and investigations of the Property and any reports commissioned by Purchaser
with respect thereto, and (iii) neither Seller, any affiliate of Seller nor the
person or entity which prepared any such report delivered by Seller to Purchaser
shall have any liability to Purchaser for any inaccuracy in or omission from any
such report.

9.2 DISCLAIMERS. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS
UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED,
WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE (OTHER THAN SELLER’S LIMITED WARRANTY OF TITLE TO BE SET FORTH IN
THE DEED), ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR ENVIRONMENTAL
CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL
APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH,
ACCURACY OR COMPLETENESS OF THE PROPERTY DOCUMENTS, OR ANY OTHER INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING
REGARDING THE PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING
SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE
PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE IN THIS AGREEMENT. PURCHASER HAS NOT RELIED AND WILL NOT RELY
ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED
WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION,
PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR
FURNISHED BY SELLER, THE MANAGER OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR
AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR
WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING
BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS

 

23



--------------------------------------------------------------------------------

PURCHASER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY
AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO
ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL
RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF
SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING
BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND
PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND
RELEASED SELLER (AND SELLER’S PARTNERS, MEMBERS, OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF
ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S PARTNERS, MEMBERS, OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR
ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS,
VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, ANY
ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES
OR MATTERS REGARDING THE PROPERTY. PURCHASER AGREES THAT SHOULD ANY CLEANUP,
REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS
ON THE PROPERTY BE REQUIRED AFTER THE CLOSING DATE, SUCH CLEAN-UP, REMOVAL OR
REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE
COST AND EXPENSE OF PURCHASER. NOTHING IN THIS SECTION 9.2 SHALL BE DEEMED OR
CONSTRUED TO BE A WAIVER BY PURCHASER OF ANY CLAIMS AGAINST SELLER UNDER THIS
AGREEMENT OR ANY DOCUMENTS EXECUTED AND DELIVERED BY SELLER TO PURCHASER
PURSUANT TO THIS AGREEMENT.

9.3 Effect and Survival of Disclaimers. Seller and Purchaser agree that the
provisions of this Article IX shall survive Closing.

 

24



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1 Confidentiality. All information (collectively, “Inspection Material”)
acquired by Purchaser or any of its Representatives (as hereinafter defined)
with respect to the Property, whether delivered by Seller or any of its
Representatives or obtained by Purchaser as a result of its inspection of the
Property, the examination of Seller’s files or otherwise shall be used solely
for the purpose of determining whether or not the Property is suitable for
Purchaser’s purpose and for no other reason. All Inspection Material shall be
kept in strict confidence and shall not be disclosed to any individual or entity
other than those Representatives of Purchaser who need to know the information
for the purpose of assisting Purchaser in making such determination. Purchaser
will indemnify and hold Seller harmless from and against any and all loss,
liability, cost, damage or expense Seller may suffer or incur as a result of the
disclosure of any Inspection Material to any individual or entity other than an
appropriate Representative of Purchaser and/or the use of any Inspection
Material by Purchaser or any Representative thereof for any purpose other than
as herein provided. As used herein, “Representative” shall mean any employee,
officer, director, shareholder, member, owner, affiliate, agent, representative,
lender (including prospective lenders), or investor (including prospective
investors) of a party. If Purchaser shall elect to terminate this Agreement
pursuant to this Article or if the Closing shall fail to take place for any
other reason whatsoever, Purchaser will, promptly following Seller’s request
therefor, return to Seller all Inspection Material in the possession of
Purchaser or any of its Representatives and destroy all copies, notes or
extracts thereof as well as all copies of any analyses, compilations, studies or
other documents prepared by Purchaser or for its use (whether in written form or
contained in database or other similar form) containing or reflecting any
Inspection Material.

In the event of a breach or threatened breach by Purchaser or its
Representatives of this Section 10.1, Seller shall be entitled to an injunction
restraining Purchaser or its Representatives from disclosing, in whole or in
part, any Inspection Material. Nothing herein shall be construed as prohibiting
Seller from pursuing any other available remedy at law or in equity for such
breach or threatened breach. The provisions of this Section shall not survive
the Closing, but shall continue in full force and effect notwithstanding the
prior termination of this Agreement pursuant to any right of termination granted
herein or otherwise.

10.2 Public Disclosure. Prior to Closing, any release to the public of
information with respect to the sale contemplated herein or any matters set
forth in this Agreement will be made only in the form approved by Purchaser and
Seller and their respective counsel. The provisions of this Section 10.2 shall
survive the Closing or any termination of this Agreement.

10.3 Discharge of Obligations. The acceptance of the Deed by Purchaser shall be
deemed to be a full performance and discharge of every representation and
warranty made by Seller herein and every agreement and obligation on the part of
Seller to be performed pursuant to the provisions of this Agreement, except
those which are herein specifically stated to survive Closing.

 

25



--------------------------------------------------------------------------------

10.4 Parties Bound; Assignment.

10.4.1 Subject to the provisions of this Section 10.4, the terms and provisions
of this Agreement are to apply to and bind the successors and assigns of the
parties hereto. Purchaser may not assign its rights under this Agreement without
first obtaining Seller’s prior written approval, which approval may be given or
withheld on Seller’s sole discretion; provided, however, Purchaser may, without
Seller’s approval, assign this Agreement to an Affiliate (as hereinafter
defined) of Purchaser. In the event Purchaser assigns its rights hereunder,
(a) Purchaser and the proposed assignee shall execute an assignment and
assumption of this Agreement, and (b) in no event shall any assignment of this
Agreement release or discharge Purchaser from any liability or obligation
hereunder. “Affiliate” shall mean, with respect to the Purchaser, an entity that
controls, is controlled by, or is under common control with the Purchaser and/or
Michael K. Burns, with control meaning the power through the ownership of voting
securities, by contract or otherwise to direct the management and policies of
such entity.

10.4.2 Intentionally Deleted.

10.5 Notices. Any notice, consent, or other communication required or permitted
to be given pursuant to this Agreement shall be given in writing and shall be
deemed given to a party (a) on the date delivered if delivered personally or by
reputable overnight delivery service with proof of delivery, (b) on the date of
transmission if sent by facsimile or email with confirmation of transmission by
the transmitting equipment or (c) on the date received or rejected if sent by
registered or certified mail, return receipt requested; provided that if any
notice, consent or other communication is received at the addressee’s location
on any business day after 5:00 p.m. (addressee’s local time) or on any day that
is not a business day, such notice consent or other communication shall be
deemed to have been given on the next business day. Unless changed in accordance
with the preceding sentence, the addresses for notices given pursuant to this
Agreement shall be as follows:

 

If to Seller:   MATERIAL SCIENCES CORPORATION   2200 East Pratt Boulevard   Elk
Grove Village, Illinois 60007   Attention:             James J. Pawlak   Fax:
                     847-439-0737   E-Mail:
                jim.pawlak@matsci.com With a copy to:   Katten Muchin Rosenman
LLP   525 West Monroe Street   Chicago, Illinois 60661-3693   Attention: Ira
Swidler, Esq.   Fax: 312-902-1061   E-Mail: ira.swidler@kattenlaw.com

 

26



--------------------------------------------------------------------------------

If to Purchaser:   Torburn Partners, Inc.   1033 Skokie Blvd, Suite 150  
Northbrook, IL 60062   Attention:             Michael K. Burns   Fax:
                     847-562-1313   E-Mail:                 mburns@torburn.com
With a copy to:   Selig Jindal LLP   1622 Willow Road, Suite 206   Northfield,
IL 60093   Attention: Randal J. Selig, Esq.   Fax: 847-716-2187   E-Mail:
rselig@seligjindal.com

10.6 Modifications. This Agreement cannot be changed orally, and no executory
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such executory agreement is in writing and is signed by the
parties against whom enforcement of any waiver, change, modification or
discharge is sought.

10.7 Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described in this Agreement, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday under the laws of the State in which the
Property is located, in which event the period shall run until the end of the
next day which is neither a Saturday, Sunday or legal holiday. The final day of
any such period shall be deemed to end at 5 p.m., local time.

10.8 Entire Agreement. This Agreement, including the schedules and exhibits,
contains the entire agreement between the parties pertaining to the subject
matter hereof and fully supersedes all prior written or oral agreements and
understandings between the parties pertaining to such subject matter.

10.9 Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement. Without limiting the generality of the foregoing, Purchaser
shall, if requested by Seller, execute acknowledgments of receipt with respect
to any materials delivered by Seller to Purchaser with respect to the Property.
The provisions of this Section 10.9 shall survive Closing.

 

27



--------------------------------------------------------------------------------

10.10 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same Agreement. Delivery of an executed signature
page to this Agreement by electronic transmission shall be as effective as
delivery of a manually executed counterpart to this Agreement.

10.11 Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.

10.12 Applicable Law; Jurisdiction. This Agreement shall in all respects be
governed by, and construed in accordance with, the laws of the State where the
Property is located. Seller and Purchaser hereby irrevocably submit to the
jurisdiction of any state or federal court sitting in the state in which the
Property is located in any action or proceeding arising out of or relating to
this Agreement and hereby irrevocably agree that all claims in respect of such
action or proceeding shall be heard and determined in a state or federal court
sitting in the state in which the Property is located. The provisions of this
Section 10.12 shall survive the Closing or the termination of this Agreement.

10.13 No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

10.14 Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

10.15 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

10.16 Termination of Agreement. It is understood and agreed that if either
Purchaser or Seller terminates this Agreement pursuant to a right of termination
granted hereunder, such termination shall operate to relieve Seller and
Purchaser from all obligations under this Agreement, except for such obligations
as are specifically stated herein to survive the termination of this Agreement.

 

28



--------------------------------------------------------------------------------

10.17 Survival. The provisions of this Agreement which by their terms are
intended to be performed or be applicable after Closing shall survive Closing or
any termination of this Agreement prior thereto and shall not be merged into the
execution and delivery of the Deed. The foregoing is in addition to and not in
exclusion of any survival provisions elsewhere set forth in this Agreement.

10.18 Recordation. Without the prior written consent of Seller, there shall be
no recordation of either this Agreement or any memorandum hereof, or any
affidavit pertaining hereto, and any such recordation of this Agreement or
memorandum or affidavit by Purchaser without the prior written consent of Seller
shall constitute a default hereunder by Purchaser, whereupon Seller shall have
the remedies set forth in Section 6.1 hereof. In addition to any such remedies,
Purchaser shall be obligated to execute an instrument in recordable form
releasing this Agreement or memorandum or affidavit, and Purchaser’s obligations
pursuant to this Section 10.18 shall survive any termination of this Agreement.

10.19 Prevailing Party. In the event either party hereto employs an attorney in
connection with claims by one party against the other arising from this
Agreement, the non-prevailing party shall pay the prevailing party all
reasonable fees and expenses, including attorneys’ fees, incurred in connection
with such claims. The provisions of this Section 10.19 shall survive the Closing
and termination of this Agreement.

10.20 Like-Kind Exchange. At either party’s request (the “Requesting Party”),
the other party will take all actions reasonably requested by the Requesting
Party in order to effectuate all or any part of the transactions contemplated by
this Agreement as a forward or reverse like-kind exchange for the benefit of the
Requesting Party in accordance with Section 1031 of the Internal Revenue Code
and, in the case of a reverse exchange, Rev. Proc. 2000-37, including executing
an instrument acknowledging and consenting to any assignment by the Requesting
Party of its rights (but not its obligations) hereunder to a qualified
intermediary or an exchange accommodation titleholder. In furtherance of the
foregoing and notwithstanding anything contained in this Agreement to the
contrary, the Requesting Party may assign its rights under this Agreement to a
“qualified intermediary” or an “exchange accommodation titleholder” in order to
facilitate, at no cost or expense to the other party, a forward or reverse
like-kind exchange under Section 1031 of the Internal Revenue Code; provided,
however, that such assignment will not relieve the Requesting Party of any of
its obligations hereunder. If so requested, the other party will issue all
closing documents to the applicable qualified intermediary or exchange
accommodation titleholder if so directed by the Requesting Party prior to
Closing. Notwithstanding the foregoing, the other party shall not be required,
solely for the purpose of the other party’s cooperation with Purchaser’s
like-kind exchange, to incur any additional cost, obligation or liability, and
the Requesting Party shall indemnify, defend and hold the other party harmless
from and against any and all such costs, obligations or liabilities (including
reasonable attorneys’ fees), proceedings and causes of actions of any kind
incurred or

 

29



--------------------------------------------------------------------------------

suffered by the other party and solely attributable to such like-kind exchange
transaction. In no event shall the Closing be delayed because of the Requesting
Party’s like-kind exchange transaction. The provisions of this Section 10.4.3
shall survive the Closing of this Agreement.

10.21 Time. Time is of the essence in all provisions of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

SELLER:

MATERIAL SCIENCES CORPORATION,

a Delaware corporation

By:                                                                 
                                

Name:   James D. Pawlak Title:   Vice President, Chief Financial Officer
PURCHASER:

TORBURN PARTNERS, INC.,

an Illinois limited liability company

By:                                                                 
                                

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

Exhibit A

LEGAL DESCRIPTION OF THE LAND

PARCEL 1:

THE WEST 580.80 FEET OF LOT 12 IN CENTEX INDUSTRIAL PARK, UNIT 2, BEING A
SUBDIVISION IN SECTION 35, TOWNSHIP 41 NORTH, RANGE 11, EAST OF THE THIRD
PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED OCTOBER 24, 1958 AS
DOCUMENT 17357052 IN THE RECORDER’S OFFICE OF COOK COUNTY, ILLINOIS, AND FILED
IN THE OFFICE OF THE REGISTRAR OF TITLES AS DOCUMENT LR1825316, ALL IN COOK
COUNTY, ILLINOIS.

PARCEL 2:

LOT 1 IN PRATT-NICHOLAS RESUBDIVISION OF LOT 6 (EXCEPT THE WEST 390 FEET
THEREOF) IN CENTEX INDUSTRIAL PARK, BEING A SUBDIVISION IN SECTION 35, TOWNSHIP
41 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN; AND OF LOT 8 IN CENTEX
INDUSTRIAL PARK UNIT 2, BEING A SUBDIVISION IN SECTION 35, TOWNSHIP 41 NORTH,
RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, SAID PRATT-NICHOLAS
RESUBDIVISION RECORDED APRIL 30, 1997 AS DOCUMENT 97301251, IN COOK COUNTY,
ILLINOIS.

 

A-1



--------------------------------------------------------------------------------

Exhibit B

EXISTING LEASE SCHEDULE

A. PRECOAT METALS CORP.

 

1.    Lease:          Landlord:    Material Sciences Corporation       Tenant:
   PRECOAT METALS CORP.       Suite #:    41,835 square feet on the first floor
      Date:    April 12, 2010    2.    Modifications and/or Amendments       (a)
Date:    July 23, 2012   

Reduced space from

208,500 to 41,835,

and rent accordingly

3.    Security Deposit (currently held by Landlord    $N/A    4.    Termination
Date:    March 15, 2013    5.    Current Quarterly Base Rent    $40, 835.70   

B. LITTLE LADY FOODS, INC.

 

1.    Lease:          Landlord:    Material Sciences Corporation       Tenant:
   Little Lady Foods, Inc.       Suite #:    19781 square feet of first floor
office       Date:    May 1, 2011    2.    Modifications and/or Amendments: NONE
   3.    Security Deposit (currently held by Landlord    $19,781    4.   
Termination Date:    April 30, 2013    5.    Current Monthly Base Rent   
$19,781   

 

B



--------------------------------------------------------------------------------

C. MAIN STEEL POLISHING COMPANY, INC.

 

1.    Lease:          Landlord:    Material Sciences Corporation       Tenant:
   Main Steel Polishing Company, Inc.       Suite #:    166,665 square feet on
first floor       Date:    July 23, 2012    2.    Modifications and/or
Amendments: NONE    3.    Security Deposit (currently held by Landlord   
$$182,590.96    4.    Termination Date:    July 22, 2027 (with 2 five year
options)    5.    Current Monthly Base Rent    $66,499.38   

 

B



--------------------------------------------------------------------------------

Exhibit B-1

LEASING COMMISSIONS PAYABLE BY PURCHASER

Tenant Broker

Keith D. Puritz, SIOR

CBRE

3000 Lakeside Drive, Suite 105 South

Bannockburn, IL 60015

Phone: 847.572.1410

keith.puritz@cbre.com

COMMISSION DUE TO TENANT BROKER: $529,668.76

Landlord Broker

Matthew Stauber, SIOR

Colliers International

6250 N. River Road

Suite 11-100

Rosemont, IL 60018

Phone: 847.698.8236

matthew.stauber@colliers.com

COMMISSION DUE TO LANDLORD BROKER: $264,834.38

TOTAL COMMISSION PAYABLE BY PURCHASER: $794,503.14

 

B-1



--------------------------------------------------------------------------------

Exhibit C

INTENTIONALLY OMITTED

 

C-1



--------------------------------------------------------------------------------

Exhibit D

SPECIAL WARRANTY DEED

 

THIS DOCUMENT WAS    )    PREPARED BY AND    )    AFTER RECORDING    )    RETURN
TO:    )         )         )         )         )       )       )       )       )
   [This space reserved for recording data.]

SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED (the “Deed”), is made as of this              day of
                    , 2012, by MATERIAL SCIENCES CORPORATION, A Delaware
corporation, (the “Grantor”), having an office at 2200 East Pratt Boulevard, Elk
Grove Village, Illinois 60007, to                                      (the
“Grantee”), having an office at                                          
           .

WITNESSETH:

That the Grantor for and in consideration of the sum of TEN AND 00/100THS
DOLLARS ($10.00) and other good and valuable consideration in hand paid by the
Grantee, the receipt and sufficiency of which is hereby acknowledged, by these
presents does GRANT, REMISE, RELEASE, ALIEN, SELL AND CONVEY unto the Grantee
and its successors and assigns FOREVER, all of the real estate, situated in the
County of Cook and State of Illinois commonly known as 2200 East Pratt
Boulevard, Elk Grove Village, Illinois 60007 and legally described on Exhibit A
attached hereto and made a part hereof together with the building structures,
fixtures, and other improvements located on said real estate (the “Property”),
subject only to those matters described on Exhibit B attached hereto and made a
part hereof (the “Permitted Exceptions”).

TO HAVE AND TO HOLD the Property subject only to the Permitted Exceptions, unto
the Grantee and its successors and assigns forever.

 

D-1



--------------------------------------------------------------------------------

Grantor does covenant, promise and agree, to and with the Grantee and its
successors and assigns, that it has not done, or suffered to be done, anything
whereby the Property is, or may be, in any manner encumbered or charged, except
as herein recited, and that it WILL WARRANT AND FOREVER DEFEND the Property
against persons lawfully claiming, or to claim the same, by, through or under
Grantor but not otherwise, except for claims arising under or by virtue of the
Permitted Exceptions.

IN WITNESS WHEREOF, the Grantor has caused its name to be signed to these
presents on the date first set forth above.

 

GRANTOR:

MATERIAL SCIENCES CORPORATION,

a Delaware corporation

By:

   

 

Name:

  James D. Pawlak

Title:

  Vice President, Chief Financial Officer

 

D-2



--------------------------------------------------------------------------------

STATE OF ILLINOIS                        )

                                                                           
      )                ss:

COUNTY OF COOK                          )

I, the undersigned, a Notary Public in and for said County and State aforesaid,
DO HEREBY CERTIFY, that James D. Pawlak, as Vice President, Chief Financial
Officer of MATERIAL SCIENCES CORPORATION, a Delaware corporation (the
“Grantor”), personally known to me to be the same person whose name is
subscribed to the foregoing instrument as such Vice President, Chief Financial
Officer, appeared before me this day in person and acknowledged he signed and
delivered said instrument as his free and voluntary act, and as the free and
voluntary act of the Grantor, for the uses and purposes therein set forth.

GIVEN UNDER my hand and Notarial Seal this             day of             ,
2012.

 

_____________________________________    Commission Expiration:

Notary Public:___________________________

    

 

D-3



--------------------------------------------------------------------------------

Exhibit A to Special Warranty Deed

Legal Description

PARCEL 1:

THE WEST 580.80 FEET OF LOT 12 IN CENTEX INDUSTRIAL PARK, UNIT 2, BEING A
SUBDIVISION IN SECTION 35, TOWNSHIP 41 NORTH, RANGE 11, EAST OF THE THIRD
PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED OCTOBER 24, 1958 AS
DOCUMENT 17357052 IN THE RECORDER’S OFFICE OF COOK COUNTY, ILLINOIS, AND FILED
IN THE OFFICE OF THE REGISTRAR OF TITLES AS DOCUMENT LR1825316, ALL IN COOK
COUNTY, ILLINOIS.

PARCEL 2:

LOT 1 IN PRATT-NICHOLAS RESUBDIVISION OF LOT 6 (EXCEPT THE WEST 390 FEET
THEREOF) IN CENTEX INDUSTRIAL PARK, BEING A SUBDIVISION IN SECTION 35, TOWNSHIP
41 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN; AND OF LOT 8 IN CENTEX
INDUSTRIAL PARK UNIT 2, BEING A SUBDIVISION IN SECTION 35, TOWNSHIP 41 NORTH,
RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, SAID PRATT-NICHOLAS
RESUBDIVISION RECORDED APRIL 30, 1997 AS DOCUMENT 97301251, IN COOK COUNTY,
ILLINOIS.

 

D-4



--------------------------------------------------------------------------------

Exhibit B to Special Warranty Deed

Permitted Exceptions

 

D-5



--------------------------------------------------------------------------------

Exhibit E

BILL OF SALE

KNOW ALL MEN BY THESE PRESENTS, that MATERIAL SCIENCES CORPORATION, a Delaware
corporation (“Seller”), for and in consideration of the sum of Ten Dollars
($10.00) and other valuable consideration to it in hand paid by
                                , (the “Purchaser”), the receipt and sufficiency
of which are hereby acknowledged, hereby sells, assigns, transfers and conveys
unto said Purchaser any and all of Seller’s right, title and interest in and to
all the tangible personal property specifically described in Exhibit B attached
hereto and made a part hereof and located upon the land described in Exhibit “A”
attached hereto and hereby made a part hereof (the “Land”) or within the
Improvements (as such term is defined in the Agreement), as is, where is, and
without warranty, express or implied, of title, use, merchantability or fitness
for any purpose.

TO HAVE AND TO HOLD all of said personal property unto Purchaser, its successors
and assigns, to its own use forever.

Any liability of Seller hereunder shall be limited as set forth in Section 5.3
of that certain Purchase and Sale Agreement between Seller and Purchaser, dated
as of                         , 2012 (the “Agreement”).

[Signature Page Follows]

 

E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the
                 day of                 , 2012.

 

SELLER:

MATERIAL SCIENCES CORPORATION,

a Delaware corporation

By:

   

Name:

  James D. Pawlak

Title:

  Vice President, Chief Financial Officer

 

E-2



--------------------------------------------------------------------------------

Exhibit “A” to Bill of Sale

Legal Description of Land

PARCEL 1:

THE WEST 580.80 FEET OF LOT 12 IN CENTEX INDUSTRIAL PARK, UNIT 2, BEING A
SUBDIVISION IN SECTION 35, TOWNSHIP 41 NORTH, RANGE 11, EAST OF THE THIRD
PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED OCTOBER 24, 1958 AS
DOCUMENT 17357052 IN THE RECORDER’S OFFICE OF COOK COUNTY, ILLINOIS, AND FILED
IN THE OFFICE OF THE REGISTRAR OF TITLES AS DOCUMENT LR1825316, ALL IN COOK
COUNTY, ILLINOIS.

PARCEL 2:

LOT 1 IN PRATT-NICHOLAS RESUBDIVISION OF LOT 6 (EXCEPT THE WEST 390 FEET
THEREOF) IN CENTEX INDUSTRIAL PARK, BEING A SUBDIVISION IN SECTION 35, TOWNSHIP
41 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN; AND OF LOT 8 IN CENTEX
INDUSTRIAL PARK UNIT 2, BEING A SUBDIVISION IN SECTION 35, TOWNSHIP 41 NORTH,
RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, SAID PRATT-NICHOLAS
RESUBDIVISION RECORDED APRIL 30, 1997 AS DOCUMENT 97301251, IN COOK COUNTY,
ILLINOIS.

 

E-3



--------------------------------------------------------------------------------

Exhibit “B” to Bill of Sale

Included Personal Property

Offices:

 

•  

Office partitions with integral desks and file cabinets

 

•  

Dish washer adjacent to dining room

 

•  

Lunch and break room table and chairs

 

•  

Security cages in storage areas

 

•  

Reception Area desk

 

•  

Reception area foliage

Warehouse:

 

•  

(4) warehouse cranes (25 T, 40 T, and (2) 33 T)

 

•  

(1) Line bay crane (5 T)

 

•  

Bay transfer car

 

•  

Fire pump system

 

•  

Warehouse office partitions

 

E-4



--------------------------------------------------------------------------------

Exhibit F

ASSIGNMENT OF LEASES

THIS ASSIGNMENT OF LEASES (the “Assignment”) is made as of this                 
day of                 , 2012 between MATERIAL SCIENCES CORPORATION, a Delaware
corporation, (“Assignor”), and                 (“Assignee”).

For and in consideration of the sum of Ten Dollars ($10.00) and other valuable
consideration to it in hand paid by Assignee to Assignor, the conveyance by
Assignor to Assignee of all that certain real property being particularly
described on Exhibit “A” attached hereto and incorporated herein by this
reference, more commonly known as 2200 East Pratt Boulevard, Elk Grove Village,
Illinois (the “Property”), and the mutual covenants herein contained, the
receipt and sufficiency of the foregoing consideration being hereby acknowledged
by the parties hereto, Assignor hereby assigns, transfers, sets over and conveys
to Assignee the following: all of Assignor’s right, title and interest in and to
the leases, licenses and occupancy agreements covering all or any portion of the
improvements affixed to or located on the Property, including, without
limitation, those listed and described on Exhibit “B” attached hereto
(collectively, the “Leases”), together with all security deposits tendered under
the Leases and shown as a credit to Assignee on the Closing Statement executed
by Assignor and Assignee in connection with the conveyance of the Property.

Unless otherwise defined, all capitalized terms shall have meanings ascribed to
them in that certain Purchase and Sale Agreement between Assignor and Assignee
dated as of                     , 2012 (the “Agreement”).

Assignee does hereby assume and agree to perform all of Assignor’s obligations
as landlord under the Leases accruing from and after and relating to the period
from and after the date hereof, including without limitation, any and all
obligations to pay Tenant Inducement Costs and leasing commissions which are due
or payable after the date hereof with respect to the Leases (but excluding those
which are the responsibility of Seller set provided in the Agreement) and claims
made by tenants with respect to the tenants’ Security Deposits to the extent
paid, credited or assigned to Assignee by Assignor. Assignee agrees to
indemnify, protect, defend and hold Assignor harmless from and against any and
all claims, liabilities, losses, costs, damages and expenses (including
reasonable attorneys’ fees and disbursements) directly or indirectly arising out
of or related to any breach or default in Assignee’s obligations hereunder.

Assignor agrees to indemnify, protect, defend and hold Assignee harmless from
and against any and all claims, liabilities, losses, costs, damages and expenses
(including reasonable attorneys’ fees and disbursements) directly or indirectly
arising out of or related to the Leases for matters accruing prior to the date
hereof and for those obligations for those Tenant Inducement Costs and leasing
commissions for which Assignor is responsible under the Agreement.

 

F-1



--------------------------------------------------------------------------------

This Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective heirs, executors, administrators, successors and
assigns.

This Assignment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

IN WITNESS WHEREOF, Assignor and Assignee have each executed this Assignment as
of the date first written above.

 

ASSIGNOR: MATERIAL SCIENCES CORPORATION,


a Delaware corporation

By:     Name: James D. Pawlak Title: Vice President, Chief Financial Officer
ASSIGNEE:                                                      ,
                                                                     
                            By:     Name:     Its:    

 

F-2



--------------------------------------------------------------------------------

Exhibit “A” to Assignment of Leases

Legal Description of Property

PARCEL 1:

THE WEST 580.80 FEET OF LOT 12 IN CENTEX INDUSTRIAL PARK, UNIT 2, BEING A
SUBDIVISION IN SECTION 35, TOWNSHIP 41 NORTH, RANGE 11, EAST OF THE THIRD
PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED OCTOBER 24, 1958 AS
DOCUMENT 17357052 IN THE RECORDER’S OFFICE OF COOK COUNTY, ILLINOIS, AND FILED
IN THE OFFICE OF THE REGISTRAR OF TITLES AS DOCUMENT LR1825316, ALL IN COOK
COUNTY, ILLINOIS.

PARCEL 2:

LOT 1 IN PRATT-NICHOLAS RESUBDIVISION OF LOT 6 (EXCEPT THE WEST 390 FEET
THEREOF) IN CENTEX INDUSTRIAL PARK, BEING A SUBDIVISION IN SECTION 35, TOWNSHIP
41 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN; AND OF LOT 8 IN CENTEX
INDUSTRIAL PARK UNIT 2, BEING A SUBDIVISION IN SECTION 35, TOWNSHIP 41 NORTH,
RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, SAID PRATT-NICHOLAS
RESUBDIVISION RECORDED APRIL 30, 1997 AS DOCUMENT 97301251, IN COOK COUNTY,
ILLINOIS.

 

F-3



--------------------------------------------------------------------------------

Exhibit “B” to Assignment of Leases

Leases

 

F-4



--------------------------------------------------------------------------------

Exhibit G

GENERAL ASSIGNMENT

THIS ASSIGNMENT AND ASSUMPTION OF INTANGIBLES (the “Assignment”) is made as of
the                 day of                     , 2012 between MATERIAL SCIENCES
CORPORATION, a Delaware corporation (“Assignor”), and                    
(“Assignee”).

For and in consideration of the sum of Ten Dollars ($10.00) and other valuable
consideration to it in hand paid by Assignee to Assignor, the conveyance by
Assignor to Assignee of all that certain real property being particularly
described on Exhibit “A” attached hereto and incorporated herein by this
reference, more commonly known as 2200 East Pratt Boulevard, Elk Grove Village,
Illinois (the “Property”), and the mutual covenants herein contained, the
receipt and sufficiency of the foregoing consideration being hereby acknowledged
by the parties hereto, Assignor hereby assigns, transfers, sets over and conveys
to Assignee all of Assignor’s right, title and interest, to the extent
assignable, in, to and under any and all of the following, to wit:

(i) all assignable permits, licenses, approvals and authorizations issued by any
governmental authority in connection with the Property and all assignable
existing warranties and guaranties (express or implied) issued to Assignor in
connection with the Property (collectively, the “Intangible Property”).

Assignee hereby accepts all rights, title and interest in and to the Intangible
Property.

This Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective heirs, executors, administrators, successors and
assigns.

This Assignment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

IN WITNESS WHEREOF, Assignor and Assignee have each executed this Assignment as
of the date first written above.

 

ASSIGNOR:

MATERIAL SCIENCES CORPORATION,

a Delaware corporation

By:

   

Name: James D. Pawlak

Title: Vice President, Chief Financial Officer

 

G-1



--------------------------------------------------------------------------------

ASSIGNEE:

                                             ,

                                                                  
                            

By:

   

Name:

   

Its:

   

 

G-2



--------------------------------------------------------------------------------

Exhibit “A” to General Assignment

Legal Description

PARCEL 1:

THE WEST 580.80 FEET OF LOT 12 IN CENTEX INDUSTRIAL PARK, UNIT 2, BEING A
SUBDIVISION IN SECTION 35, TOWNSHIP 41 NORTH, RANGE 11, EAST OF THE THIRD
PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED OCTOBER 24, 1958 AS
DOCUMENT 17357052 IN THE RECORDER’S OFFICE OF COOK COUNTY, ILLINOIS, AND FILED
IN THE OFFICE OF THE REGISTRAR OF TITLES AS DOCUMENT LR1825316, ALL IN COOK
COUNTY, ILLINOIS.

PARCEL 2:

LOT 1 IN PRATT-NICHOLAS RESUBDIVISION OF LOT 6 (EXCEPT THE WEST 390 FEET
THEREOF) IN CENTEX INDUSTRIAL PARK, BEING A SUBDIVISION IN SECTION 35, TOWNSHIP
41 NORTH, RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN; AND OF LOT 8 IN CENTEX
INDUSTRIAL PARK UNIT 2, BEING A SUBDIVISION IN SECTION 35, TOWNSHIP 41 NORTH,
RANGE 11, EAST OF THE THIRD PRINCIPAL MERIDIAN, SAID PRATT-NICHOLAS
RESUBDIVISION RECORDED APRIL 30, 1997 AS DOCUMENT 97301251, IN COOK COUNTY,
ILLINOIS.

 

G-3



--------------------------------------------------------------------------------

Exhibit H

TENANT ESTOPPEL FORM

[Address to Landlord and Purchaser]

 

  Re: Lease dated                                          (the “Lease”) between
                                                      (“Landlord”), and
                                         (“Tenant”), for those premises located
at                                               (the “Property”)

Ladies and Gentlemen:

The undersigned Tenant understands that                     or its assigns
(“Purchaser”) , intends to acquire the Property from Landlord and in connection
therewith does hereby certify to you as follows:

 

  A. The Lease consists only of the documents identified in items 1 and 2 on
Schedule A attached hereto (“Schedule A”).

 

  B. The Lease is in full force and effect and has not been modified,
supplemented, or amended except as indicated in Item 2 on Schedule A. Tenant has
not sublet any portion of the premises demised under the Lease or assigned any
of its rights under the Lease.

 

  C. Tenant has not given Landlord written notice of any dispute between
Landlord and Tenant which has not been resolved. Landlord is not in default
under the Lease.

 

  D. Tenant does not claim any offsets or credits against rents payable under
the Lease.

 

  E. Tenant has not paid a security or other deposit with respect to the Lease,
except as shown in Item 3 on Schedule A.

 

  F. Tenant has fully paid rent on account of the month of                 ,
20        ; the current monthly base rent under the Lease is as shown in Item 5
on Schedule A.

 

  G. Tenant has not paid any rentals in advance except for the current month.

 

  H. The term of the lease will terminate on the date indicated in Item 4 on
Schedule A, and the Tenant has no options to renew or extend the term of the
Lease beyond said date except as expressly provided in the Lease.

 

H-1



--------------------------------------------------------------------------------

  I. Except as set forth in the Lease, Tenant has no right of first refusal or
option to lease space in addition to the premises demised under the Lease.
Tenant has no right of first refusal or option to purchase the Property or any
part thereof.

 

  J. Tenant is in full and complete possession of the premises demised under the
Lease, such possession having been delivered by the Landlord pursuant to the
Lease and having been accepted by Tenant.

 

  K. There are no actions, whether voluntary or involuntary or otherwise,
pending against Tenant under the bankruptcy laws of the United States.

 

  L. All tenant improvements, allowances, reimbursements and other monetary
inducements are fully performed and paid.

Tenant makes the above statements for the benefit and protection of Landlord and
Purchaser with the intent and understanding that they will be relied upon by
Landlord, Purchaser and Purchaser’s lender, if any, and their respective
successors and assigns.

Dated:                     , 20        .

 

TENANT:    By:     Name:     Its:    

 

H-2



--------------------------------------------------------------------------------

SCHEDULE A

 

1.    Lease:         Landlord:           Tenant:           Suite #:          
Date:        2.    Modifications and/or Amendments       (a) Date:           (b)
Date:           (c) Date:        3.    Security Deposit (currently held by
Landlord   $                             
                                                                     4.   
Termination Date:        5.    Current Monthly Base Rent  
 $                                                                      
                          

 

 

H-3



--------------------------------------------------------------------------------

Exhibit I

SELLER LEASE FORM

[attached]

 

I



--------------------------------------------------------------------------------

Exhibit J

ACCESS AND RAIL SPUR EASEMENT FORM

[attached]

 

J